RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                            File Name: 15a0066p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


                                                ┐
 EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,       │
                           Plaintiff-Appellant, │
                                                │
       v.                                       │
                                                >                             No. 12-2484
                                                │
 FORD MOTOR COMPANY,                            │
                         Defendant-Appellee. │
                                                ┘

                             Appeal from the United States District Court
                          for the Eastern District of Michigan at Ann Arbor.
                      No. 5:11-cv-13742—John Corbett O’Meara, District Judge.

                                        Argued: December 3, 2014
                                    Decided and Filed: April 10, 2015

Before: COLE, Chief Judge; BOGGS, BATCHELDER, MOORE, CLAY, GIBBONS,
ROGERS, SUTTON, McKEAGUE, GRIFFIN, KETHLEDGE, WHITE, and STRANCH,
Circuit Judges.*
                                            _________________

                                                 COUNSEL

ARGUED: Gail S. Coleman, EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
Washington, D.C., for Appellant. Helgi C. Walker, GIBSON, DUNN & CRUTCHER LLP,
Washington, D.C., for Appellee. ON BRIEF: Gail S. Coleman, Lorraine C. Davis, EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION, Washington, D.C., for Appellant. Helgi C.
Walker, Jonathan C. Bond, GIBSON, DUNN & CRUTCHER LLP, Washington, D.C., Elizabeth
P. Hardy, KIENBAUM OPPERWALL HARDY & PELTON, P.L.C., Birmingham, Michigan,
for Appellee. Ann Elizabeth Reesman, NORRIS, TYSSE, LAMPLEY & LAKIS LLP,
Washington, D.C., William S. Consovoy, CONSOVOY MCCARTHY PLLC, Arlington,
Virginia, for Amici Curiae.


      *
          Judges Cook and Donald have recused themselves in this case.




                                                       1
No. 12-2484                         EEOC v. Ford Motor Co.                     Page 2

       McKEAGUE, J., delivered the opinion of the court in which BOGGS, BATCHELDER,
GIBBONS, ROGERS, SUTTON, GRIFFIN, and KETHLEDGE, JJ., joined. MOORE, J. (pp.
21–43), delivered a separate dissenting opinion in which COLE, C.J., CLAY, WHITE, and
STRANCH, JJ., joined.
                                      _________________

                                           OPINION
                                      _________________

       McKEAGUE, Circuit Judge.         The Americans with Disabilities Act (ADA) requires
employers to reasonably accommodate their disabled employees; it does not endow all disabled
persons with a job—or job schedule—of their choosing. Jane Harris, a Ford Motor Company
employee with irritable bowel syndrome, sought a job schedule of her choosing: to work from
home on an as-needed basis, up to four days per week. Ford denied her request, deeming regular
and predictable on-site attendance essential to Harris’s highly interactive job. Ford’s papers and
practices—and Harris’s three past telecommuting failures—backed up its business judgment.

       Nevertheless, the federal Equal Employment Opportunity Commission (EEOC) sued
Ford under the ADA. It alleged that Ford failed to reasonably accommodate Harris by denying
her telecommuting request and retaliated against her for bringing the issue to the EEOC’s
attention. The district court granted summary judgment to Ford on both claims. We affirm.

                                                I

       The Ford Motor Company employs about 224,000 employees worldwide. True to its
founder’s vision, Ford uses its employees in assembly lines to perform independent yet
interconnected tasks. Resale buyers of steel come early on the lines—before any assembling
begins. They purchase raw steel from steel suppliers and then, as their name suggests, resell the
steel to parts manufacturers known as “stampers.” The stampers then supply the steel parts to
the vehicle assemblers, who put together the vehicles.

       As an intermediary between steel and parts suppliers, the resale buyer’s job is highly
interactive. Some of the interactions occur by email and telephone. But many require good, old-
fashioned interpersonal skills. During core business hours, for example, resale buyers meet with
suppliers at their sites and with Ford employees and stampers at Ford’s site—meetings that Ford
No. 12-2484                           EEOC v. Ford Motor Co.                        Page 3

says are most effectively performed face to face. And Ford’s practice aligns with its preaching:
It requires resale buyers to work in the same building as stampers so they can meet on a
moment’s notice. This high level of interactivity and teamwork is why, in Ford’s judgment, “a
resale buyer’s regular and predictable attendance in the workplace” is “essential to being a fully
functioning member of the resale team.” R. 60-2 at ¶ 11.

       A former Ford resale buyer with irritable bowel syndrome takes center stage in this case:
Jane Harris. Her job performance was, on the whole, subpar. Early on in her six-plus year
tenure, she won a few awards, and Ford recognized her for her “strong commodity knowledge”
and “diligent[]” work effort. R. 66-2 at 2; R. 60-14 at 6. But over time, the awards and
compliments morphed into low ratings and criticisms. Harris placed in the bottom 22% of her
peer group in her fourth full year (2007) and in the bottom 10% in her fifth year (2008). It got
worse. By her last year (2009), Harris “was not performing the basic functions of her position.”
R. 60-2 at ¶ 14. Ford said she lacked interpersonal skills, delivered work late, didn’t show a
concern for quality, and failed to properly communicate with the suppliers. She again ranked in
the bottom 10% of her peers.

       In addition to performing poorly while at work, she repeatedly missed work entirely. In
2008, she missed an average of 1.5 work days per week; in 2009, she was absent more than she
was present. And when she didn’t miss work, she would often come in late and leave early. As
her coworkers and supervisors put it, Harris worked on a “sporadic and unpredictable basis,” R.
60-8 at ¶ 4, and had “chronic attendance issues,” R. 60-2 at ¶ 8; R. 60-4 at ¶ 3.

       Harris’s poor performance and high absenteeism harmed those around her. When she
missed work, her teammates had to pick up the slack, including by taking on the functions that
Harris could not perform at home. Her supervisors also had to assume her job responsibilities.
Her absences caused the resale-buyer team “stress and frustration,” R. 60-8 at ¶¶ 4–5, further
compounded Harris’s mistakes, and frustrated suppliers.

       Harris’s irritable bowel syndrome of course contributed to the situation. It gave her
uncontrollable diarrhea and fecal incontinence, sometimes so bad that “it” could “start[] pouring
out of [her]” at work. R. 41-4 at 1. She occasionally couldn’t even make the one-hour drive to
No. 12-2484                          EEOC v. Ford Motor Co.                    Page 4

work without having an accident. The vicious cycle continued, as her symptoms increased her
stress, and the increased stress worsened her symptoms—making her less likely to come to work.

        Ford tried to help. Harris’s first supervisor, Dawn Gontko, for example, adjusted Harris’s
schedule to help her establish regular and predictable attendance. Most significantly, Gontko
allowed Harris two opportunities to “telecommute on an ad hoc basis” in an “Alternative Work
Schedule.” R. 60-3 at ¶ 3. Under this schedule, Harris worked four 10-hour days (known as flex
time) and could telecommute as needed on her work days. Each trial lasted one to two months.
But neither succeeded: Despite the ad hoc telecommuting and flexible schedules, Harris “was
unable to establish regular and consistent work hours” and failed “to perform the core objectives
of the job.” Id.; R. 60-7 at 2.

        Ford next tried its “Workplace Guidelines”—a reporting tool specially designed to help
employees with attendance issues tied to illnesses.      These also failed to improve Harris’s
attendance or illness.    So did the efforts of Harris’s next supervisor, John Gordon, which
included allowing Harris to telecommute both during and after core business hours. R. 60-2 at ¶
8. When this third telecommuting attempt failed, the act repeated itself: The new supervisor, like
the old, employed the “Workplace Guidelines,” and the guidelines again failed to remedy
Harris’s attendance problems or illness.

        Undeterred by these three failed telecommuting attempts, Harris requested leave “to work
up to four days per week from home.” R. 60-10 at 1. Gontko had told her, after all, that her job
would be appropriate for telecommuting. Ford’s telecommuting policy generally said the same
thing. And several of her coworkers telecommuted. So why couldn’t Harris?

        Ford’s practice and policy limited telecommuting for resale buyers. In practice, Ford’s
buyers telecommuted, at most, on one set day per week. That aligned with its policy, which
makes clear that those jobs that require “face-to-face contact”—and those individuals who were
not “strong performers” and who had poor time-management skills—were among those not
“appropriate for telecommuting.” R. 60-11 at 4.

        Before making a decision on the request, two of Ford’s human-resources representatives
and Gordon met with Harris. In the meeting, Gordon went through Harris’s ten main job
No. 12-2484                           EEOC v. Ford Motor Co.                      Page 5

responsibilities and asked Harris to comment on how she could perform those tasks from home.
Of the ten tasks, Harris admitted that she could not perform four of them from home, including
meetings with suppliers, making price quotes to stampers, and attending some required internal
meetings. Harris added, however, that she did not envision needing to stay home four days per
week, only that she wanted the freedom of “up to 4 days.” R. 66-10 at 3 (emphasis added).
Harris’s higher-ups told her that they would get back to her about her request.

          Ford determined that Harris’s proposed accommodation was unreasonable. Management
met with Harris to inform her of the decision.            Gordon again listed Harris’s ten job
responsibilities: four that could not be performed at home; four that could not effectively be
performed from home; and two that were “not significant enough to support telecommut[ing].”
Id. at 4–5. Gordon explained the circumstances under which telecommuting could work: on a
predictable schedule where the strong-performing employee agrees to come to the worksite as
needed even on days set for telecommuting. Harris’s coworkers who telecommuted fit that bill.
But Harris didn’t, and neither did her proposed schedule.

          Even though Ford did not grant her requested telecommuting schedule, management told
Harris that they could accommodate her in other ways, such as moving her closer to the restroom
or looking for jobs better suited for telecommuting.        Harris turned down each alternative
accommodation. The second meeting ended as Ford informed Harris that it would “talk with her
again if she identifie[d] another accommodation.” R. 66-10 at 6. Harris never did. Rather, she
sent an email one week later claiming that the denial of her request violated the ADA. And she
filed a charge of discrimination with the EEOC a day after that.

          The rest of Harris’s time at Ford did not go well. She felt threatened by Gordon in their
weekly meetings scheduled to improve her attendance and performance. And in July of 2009,
she ranked in the bottom 10% of her peers for the second evaluation in a row. She disputed the
evaluation, claiming that it represented retaliation by Ford for her filing of the discrimination
charge.     Though asked to elaborate, Harris never did.       She instead began a Performance
Enhancement Plan. Designed so that the tasks could be “easily” completed within a 30-day
deadline, R. 60-15 at ¶ 6, Harris had to complete a one-page spreadsheet, resolve “material
claims,” develop a plan to complete work that had been outstanding since the previous year, and
No. 12-2484                           EEOC v. Ford Motor Co.                       Page 6

the like. R. 60-2 at ¶¶ 20–22. Harris did not satisfy the requirements of the Plan, failing to
complete the tasks either entirely or on time. After several years of subpar performance and high
absences, this was apparently the last straw: Mike Kane (the Senior Purchasing Manager for Raw
Materials) and Lisa King (his manager) decided to terminate Harris on September 10, 2009.

       Almost two years later, on August 25, 2011, the EEOC sued Ford under the ADA. It
alleged that Ford failed to reasonably accommodate Harris’s disability (violating 42 U.S.C.
§ 12112(a), (b)(5)(A)), and that it discharged her in retaliation for filing her charge (violating
42 U.S.C. § 12203(a)). On June 29, 2012, Ford moved for summary judgment.

       The district court granted Ford’s motion on September 10, 2012. It concluded that
“working from home up to four days per week is not [a] reasonable” accommodation under the
ADA and that “the evidence [did] not cast doubt on Ford’s stated reason for terminating Harris’s
employment: poor performance.” EEOC v. Ford Motor Co., No. 11-13742, 2012 WL 3945540,
at *7–*8 (E.D. Mich. Sept. 10, 2012). The EEOC appealed, and a divided panel of this court
reversed on both claims. EEOC v. Ford Motor Co., 752 F.3d 634 (6th Cir. 2014).

       We granted en banc review, thereby vacating the panel’s decision. Giving fresh review
to the district court’s summary-judgment decision and drawing reasonable inferences in the
EEOC’s favor, we must determine whether there exists a “genuine dispute as to any material
fact” on either issue: failure to accommodate or retaliation. Fed. Rule Civ. Proc. 56(a). At the
summary-judgment stage, we view the facts “in the light most favorable to the nonmoving party”
(usually by adopting the plaintiff’s version of the facts) “only if there is a ‘genuine’ dispute as to
those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007) (emphasis added). A “genuine” dispute
exists when the plaintiff presents “significant probative evidence” “on which a reasonable jury
could return a verdict for her.” Chappell v. City of Cleveland, 585 F.3d 901, 913 (6th Cir. 2009);
see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). Determining whether a
genuine dispute exists of course requires a “fact-intensive, case-by-case” analysis. Dissent Op.
at 21, 28, 42. But it equally requires looking to case law for guidance and addressing all the
facts in the record—including those that uniformly cut against the plaintiff. Undertaking this
analysis, we hold that there is no genuine dispute of material fact on this record: A reasonable
jury could not return a verdict for the EEOC on either claim.
No. 12-2484                          EEOC v. Ford Motor Co.                      Page 7

                                                 II

       Many disabled individuals require accommodations to perform their jobs. The ADA
addresses this reality by requiring companies like Ford to make “reasonable accommodations to
the known . . . limitations of an otherwise qualified individual with a disability” where such an
accommodation does not cause the employer “undue hardship.” 42 U.S.C. § 12112(b)(5). To
comply with the ADA, then, Ford must “reasonabl[y] accommodat[e]” Harris (undisputedly a
disabled individual for purposes of this appeal) if she is “qualified.”       §§ 12112(a), (b)(5)
(emphasis added); see Smith v. Ameritech, 129 F.3d 857, 866 (6th Cir. 1997).

       To be “qualified” under the ADA, Harris must be able to “perform the essential functions
of [a resale buyer]” “with or without reasonable accommodation.” 42 U.S.C. § 12111(8). A
“reasonable accommodation” may include “job restructuring [and] part-time or modified work
schedules.” Id. at § 12111(9)(B). But it does not include removing an “essential function[]”
from the position, for that is per se unreasonable. Brickers v. Cleveland Bd. of Educ., 145 F.3d
846, 850 (6th Cir. 1998); see Sch. Bd. of Nassau Cnty. v. Arline, 480 U.S. 273, 287 n.17 (1987).
The district court held that Harris was not qualified because her excessive absences prevented
her from performing the essential functions of a resale buyer. We agree.

                                                 A

       Is regular and predictable on-site job attendance an essential function (and a prerequisite
to perform other essential functions) of Harris’s resale-buyer job? We hold that it is.

                                                 1

       We do not write on a clean slate. Much ink has been spilled establishing a general rule
that, with few exceptions, “an employee who does not come to work cannot perform any of his
job functions, essential or otherwise.” EEOC v. Yellow Freight Sys., Inc., 253 F.3d 943, 948 (7th
Cir. 2001) (en banc) (quoting Tyndall v. Nat’l Educ. Ctrs., 31 F.3d 209, 213 (4th Cir. 1994)
(internal quotation marks omitted)). We will save the reader a skim by omitting a long string-
cite of opinions that agree, but they do. E.g., Samper v. Providence St. Vincent Med. Ctr.,
675 F.3d 1233, 1237–38 (9th Cir. 2012) (collecting cases); Mason v. Avaya Commc’ns, Inc.,
357 F.3d 1114, 1122–24 (10th Cir. 2004) (same). Our Circuit has not bucked the trend. E.g.,
No. 12-2484                          EEOC v. Ford Motor Co.                   Page 8

Ameritech, 129 F.3d at 867. And for good reason: “most jobs require the kind of teamwork,
personal interaction, and supervision that simply cannot be had in a home office situation.”
Rauen v. U.S. Tobacco Mfg. L.P., 319 F.3d 891, 896 (7th Cir. 2003).

       That general rule—that regularly attending work on-site is essential to most jobs,
especially the interactive ones—aligns with the text of the ADA. Essential functions generally
are those that the employer’s “judgment” and “written [job] description” prior to litigation deem
essential. See 42 U.S.C. § 12111(8). And in most jobs, especially those involving teamwork and
a high level of interaction, the employer will require regular and predictable on-site attendance
from all employees (as evidenced by its words, policies, and practices).

       The same goes for the EEOC’s regulations. They define essential functions as those that
are “fundamental” (as opposed to “marginal”), 29 C.F.R. § 1630.2(n)(1), so that a job is
“fundamentally alter[ed]” if an essential function is removed. 29 C.F.R. § Pt. 1630(n), App. at
394. To guide the essential-function inquiry, the regulations speak in factors—seven of them.
The first two restate the statutory considerations.     29 C.F.R. § 1630.2(n)(3)(i)–(ii).    The
remaining five add other considerations. 29 C.F.R. § 1630.2(n)(3)(iii)–(vii). In many jobs,
especially the interactive ones, all seven point toward finding regular and predictable on-site
attendance essential.    Take the amount of time performing that function, for example,
§ 1630.2(n)(3)(iii): Most of one’s work time is spent at work, and many interactive functions
simply cannot be performed off site. Or take the consequences of failing to show up for work,
§ 1630.2(n)(3)(iv): They can be severe. See Equal Employment Advisory Council Supp. Br. 9.
Ditto for the terms of the collective bargaining agreement, § 1630.2(n)(3)(v): They certainly
won’t typically exempt regular attendance. Other employees’ work practices are no different,
§ 1630.2(n)(3)(vi)–(vii): Other employees usually attend work at the worksite. And so on, such
that most jobs would be fundamentally altered if regular and predictable on-site attendance is
removed.

       The EEOC’s informal guidance on the matter cuts in the same direction. An employer
may refuse a telecommuting request when, among other things, the job requires “face-to-face
interaction and coordination of work with other employees,” “in-person interaction with outside
colleagues, clients, or customers,” and “immediate access to documents or other
No. 12-2484                            EEOC v. Ford Motor Co.                       Page 9

information located only in the workplace.” EEOC Fact Sheet, Work At Home/Telework as a
Reasonable Accommodation (Oct. 27, 2005), http://www.eeoc.gov/facts/telework.html; cf.
EEOC,      Employer Best      Practices    for    Workers     with    Caregiving      Responsibilities,
http://www.eeoc.gov/policy/docs/caregiver-best-practices.html (Jan. 19, 2011) (explaining that
“impromptu team meetings” are a valid factor for denying an employee the privilege to work in a
flexible work schedule). That is because, as the EEOC elsewhere explains, “the inquiry into
essential functions is not intended to second guess an employer’s business judgment with regard
to production standards.” 29 C.F.R. § Pt. 1630(n), App. at 395. Nor is it meant “to require
employers to lower such standards.” Id. But that’s what would happen in many jobs if regular,
in-person attendance was not required.

        A sometimes-forgotten guide likewise supports the general rule: common sense.
Waggoner v. Olin Corp., 169 F.3d 481, 482–84 (7th Cir. 1999). Non-lawyers would readily
understand that regular on-site attendance is required for interactive jobs. Perhaps they would
view it as “the basic, most fundamental” “activity” of their job.              Webster’s Third New
International Dictionary 777, 920 (1986) (defining “essential” and “function”). But equipped
with a 1400-or-so page record, standards of review, burdens of proof, and a seven-factor
balancing test, the answer may seem more difficult. Better to follow the commonsense notion
that non-judges (and, to be fair to judges, our sister circuits) hold: Regular, in-person attendance
is an essential function—and a prerequisite to essential functions—of most jobs, especially the
interactive ones. That’s the same rule that case law from around the country, the statute’s
language, its regulations, and the EEOC’s guidance all point toward. And it’s the controlling one
here.

                                                   2

        That rule has straightforward application here: Regular and predictable on-site attendance
was essential for Harris’s position, and Harris’s repeated absences made her unable to perform
the essential functions of a resale buyer. The required teamwork, meetings with suppliers and
stampers, and on-site “availability to participate in . . . face-to-face interactions,” R. 60-2 at ¶ 11,
all necessitate a resale buyer’s regular and predictable attendance. For years Ford has required
resale buyers to work in the same building as stampers, further evidencing its judgment that on-
No. 12-2484                          EEOC v. Ford Motor Co.                     Page 10

site attendance is essential. And the practice has been consistent with the policy: all other resale
buyers regularly and predictably attend work on site. Indeed, even those who telecommute do so
only one set day per week and agree in advance to come into work if needed. Sealing the deal
are Harris’s experiences and admissions. Her excessive absences caused her to make mistakes
and caused strife in those around her. And she agreed that four of her ten primary duties could
not be performed from home. R. 66-10 at 2. On this record, the EEOC cannot show that
regularly attending work was merely incidental to Harris’s job; it was essential to her job.

       It follows that Harris’s up-to-four-days telecommuting proposal—which removed that
essential function of her job—was unreasonable. Brickers, 145 F.3d at 850; Mason, 357 F.3d at
1124. The employee bears the burden of proposing an accommodation that will permit her to
effectively perform the essential functions of her job. Jakubowski v. Christ Hosp., Inc., 627 F.3d
195, 202 (6th Cir. 2010); accord Dissent Op. at 33. Harris proposed only one accommodation—
one that would exempt her regular and predictable attendance from her resale-buyer job. In
failure-to-accommodate claims where the employee requests an “accommodation that exempts
her from an essential function,” “the essential functions and reasonable accommodation analyses
[] run together.” Samper, 675 F.3d at 1240. One conclusion (the function is essential) leads to
the other (the accommodation is not reasonable).           That’s this case.    Harris’s proposed
accommodation was unreasonable.

       Nor could Harris perform the essential functions of her job with Ford’s past reasonable
accommodations. Three times Ford allowed Harris to telecommute on an as-needed basis (on
flex time, no less). And three times Ford developed plans to improve her attendance. But all six
efforts failed because Harris proved unable “to establish regular and consistent work hours” or
“perform the core objectives of the job.” R. 60-3 at ¶ 3. The ADA does not give her a seventh
try. Harris is not a “qualified individual” as a matter of law. 42 U.S.C. § 12111(8).

                                                 B

       The EEOC sees it differently. It argues that three sources—(1) Harris’s own testimony,
(2) other resale buyers’ telecommuting practices, and (3) technology—create a genuine dispute
of fact as to whether regular on-site attendance is essential. But none does.
No. 12-2484                          EEOC v. Ford Motor Co.                    Page 11

       (1) Harris’s testimony. An employee’s unsupported testimony that she could perform her
job functions from home does not preclude summary judgment, for it does not create a genuine
dispute of fact. Neither the statute nor regulations nor EEOC guidance instructs courts to credit
the employee’s opinion about what functions are essential. That’s because we do not “allow
employees to define the essential functions of their positions based solely on their personal
viewpoint and experience.” Mason, 357 F.3d at 1122. And for good reason: If we did, every
failure-to-accommodate claim involving essential functions would go to trial because all
employees who request their employer to exempt an essential function think they can work
without that essential function.

       In any event, Harris’s testimony does not add much. Harris testified that she used
conference-call capabilities to perform a “vast majority” of her otherwise face-to-face
interactions. R. 66-3 at ¶¶ 3–8. But she does not say that she could perform the vast majority of
her work as effectively off-site, and the essential-job-function inquiry does not require employers
to lower their standards by altering a job’s essential functions. See 29 C.F.R. § Pt. 1630, App. at
395–96 (portion titled “Section 1630.2(n) Essential Functions”). Harris’s testimony thus does
not contradict the uniform record evidence that a resale buyer could not work from home on an
unpredictable basis without lowering production standards. See id. Nor does Harris say that she
could perform all of her duties from home; she indeed admits that four of her ten main duties had
to be done at the worksite. R. 66-10 at 2. And Harris’s past failed telecommuting experiences
put to rest any doubts as to whether she could effectively work from home—she couldn’t. R. 60-
3 at ¶ 3; R. 60-7 at 2. The EEOC needs more to reach a jury.

       (2) Other employees’ telecommuting schedules. The evidence of other buyers’ schedules
likewise doesn’t do the trick. Unlike an employee’s own testimony, though, this consideration
has support in the regulations, 29 C.F.R. § 1630.2(n)(3)(vii), and in our case law, Rorrer v. City
of Stow, 743 F.3d 1025, 1042 (6th Cir. 2014). And unlike an employee’s own testimony, it
makes sense to look at this kind of evidence: It reflects the employer’s judgment—which is not
just what the employer says but also what the employer does. Picking up on this, the EEOC
argues that because Ford allowed several other resale buyers to telecommute, working from the
worksite must not have been essential.
No. 12-2484                          EEOC v. Ford Motor Co.                  Page 12

       On this record, we disagree.      This argument might work if the other employees’
schedules were materially similar (say, unpredictably telecommuting three days per week). But
Harris’s coworkers worked from home on materially different schedules: on one set day per
week—no more, and sometimes less. The most any employee was even authorized to work from
home was two days per week, and that employee actually telecommuted only one day per week.
And critically, every telecommuter agreed in advance to come into work on their set
telecommuting day if needed at the worksite. That’s a far cry from Harris, who: (i) requested up
to four days per week; (ii) would not schedule the days in advance; and (iii) refused to come on-
site if needed. None of these other employees’ more predictable and more limited schedules
removed regular on-site attendance from the resale buyer’s job. They thus do not create a
genuine issue of fact.

       In addition to being legally and factually unsupported, the EEOC’s view here would
cause practical harm to private employers. The ADA encourages—indeed, requires—employers
to make reasonable accommodations for its employees, including allowing telecommuting under
the proper circumstances. 42 U.S.C. § 12111(9)(B). But if the EEOC’s position carries the day,
once an employer allows one person the ability to telecommute on a limited basis, it must
allow all people with a disability the right to telecommute on an unpredictable basis up to
80% of the week (or else face trial). That’s 180-degrees backward. It encourages—indeed,
requires—employers to shut down predictable and limited telecommuting as an accommodation
for any employee.        A “good deed would effectively ratchet up liability,” which “would
undermine Congress’ stated purpose of eradicating discrimination against disabled persons.”
Ameritech, 129 F.3d at 868 (citation omitted). The practical effect? Companies would tighten
telecommuting policies to avoid liability, and countless employees who benefit from currently
generous telecommuting policies would suffer. A protective tool becomes a weapon if used
unwisely; and telecommuting should not become a weapon.

       (3) Technology. Despite its commonsense charm, the EEOC’s appeal to technology
ultimately fails to create a genuine fact issue. It is “self-evident,” the EEOC declares without
citation to the record or any case law, that “technology has advanced” enough for employees to
perform “at least some essential job functions” at home. Reply Br. 4; accord Dissent Op. at 29.
No. 12-2484                          EEOC v. Ford Motor Co.                    Page 13

In the abstract, no doubt, this is precisely right. E.g., Vande Zande v. Wis. Dep’t of Admin.,
44 F.3d 538, 544 (7th Cir. 1995) (recognizing as much).         But technology changing in the
abstract is not technology changing on this record. Our review of a district court’s summary-
judgment ruling is confined to the record. And no record evidence—none—shows that a great
technological shift has made this highly interactive job one that can be effectively performed at
home. The proper case to credit advances in technology is one where the record evinces that
advancement. There is no such evidence here.

       In fact, the evidence here shows the opposite: technology has not changed so as to make
regular in-person attendance marginal for this job. Ford uses “fairly limited” video conferencing
and “tend[s] more towards audio conferencing.” R. 60-5 at 44–48. Harris also testified that she
used email and her computer. These technologies—email, computers, telephone, and limited
video conferencing—were equally available when courts around the country uniformly held that
on-site attendance is essential for interactive jobs. The extra-record changes in technology, like
Harris’s testimony and her coworkers’ practice before it, therefore do not create a genuine issue
of fact as to the essential nature of regularly and predictably attending work on-site. Summary
judgment remains proper.

       One more point, for clarification. None of this is to say that whatever the employer says
is essential necessarily becomes essential. Contra Dissent Op. at 25; 27–28. Suppose, for
instance, that a fire department regularly allows certain firefighters to refrain from driving fire
trucks. But then the department denies the same accommodation to a firefighter with a known
disability that prevents her from driving the trucks. A genuine fact issue might exist as to
whether driving a fire truck is actually essential—it is contradicted by materially similar job
practices. Cf. Rorrer, 743 F.3d at 1042; see also Solomon v. Vilsack, 763 F.3d 1, 12 (D.C. Cir.
2014). Our ruling does not, in other words, require blind deference to the employer’s stated
judgment. But it does require granting summary judgment where an employer’s judgment as to
essential job functions—evidenced by the employer’s words, policies, and practices and taking
into account all relevant factors—is “job-related, uniformly-enforced, and consistent with
business necessity.” Tate v. Farmland Indus., Inc., 268 F.3d 989, 993 (10th Cir. 2001). That
No. 12-2484                           EEOC v. Ford Motor Co.                    Page 14

aptly describes Ford’s judgment regarding regular and predictable on-site attendance for resale
buyers. The district court accordingly properly granted summary judgment.

                                                 C

       Our conclusion that Harris was unqualified for her position makes it unnecessary to
consider whether Ford showed bad faith in the discussions to work out a reasonable
accommodation while Harris was still employed. Even if Ford did not put sufficient effort into
the “interactive process” of finding an accommodation, 29 C.F.R. § 1630.2(o)(3), “that failure is
actionable only if it prevents identification of an appropriate accommodation for a qualified
individual.” Basden v. Prof’l Transp., Inc., 714 F.3d 1034, 1039 (7th Cir. 2013) (emphasis
added); see Mason, 357 F.3d at 1124 n.4. Courts thus need not consider this form of non-
independent liability “if the employee fails to present evidence sufficient to reach the jury on the
question of whether she was able to perform the essential functions of her job with an
accommodation.” Basden, 714 F.3d at 1039. It suffices here to hold that any failure by Ford
does not create liability because, as we just concluded, the EEOC did not produce such evidence.

       But one more word on this: The record, in any event, uniformly shows that Ford did act
in good faith “to initiate”—and maintain—“an informal, interactive process” with Harris.
29 C.F.R. § 1630.2(o)(3). It met with Harris to engage in an “interactive discussion, dialogue[,]
and opportunity to review various options that would meet both the needs of the business as well
as [Harris’s] personal needs.” R. 66-10 at 2. It sought clarification on Harris’s telecommuting
request (to which Harris reiterated that she was asking for the unpredictable “up to [four] days
per week”). Id. at 3. It twice met with Harris and identified two alternative accommodations—
moving Harris closer to the restroom and changing Harris to a position with more telecommuting
opportunities—even though it was not legally required to counteroffer, Jakubowski, 627 F.3d at
202–03. Contra Dissent Op. at 26–27, 32–36. And even after Harris rejected both counteroffers,
Ford persisted that it was willing to “talk with [Harris] again if she identifie[d] another
accommodation” because Ford wanted “her to remain in the workplace.” R. 66-10 at 6. It was
Harris’s turn to propose a reasonable accommodation to Ford, and she never did. Having failed
to do so, she doesn’t get the chance to try again before a jury.
No. 12-2484                           EEOC v. Ford Motor Co.                    Page 15

                                                 ***

          To sum up, the EEOC must prove that Harris is a “qualified individual,” which means
she can perform the essential functions of a resale buyer with a reasonable accommodation. The
record shows that Harris cannot regularly and predictably attend the workplace—an essential
function, and a prerequisite to other essential functions—even with the past reasonable
accommodations of telecommuting trials and specialized plans to improve her attendance. And
Harris’s proposed unpredictable, ad hoc telecommuting schedule was not reasonable because it
would have removed at least one essential function from her job. Harris is unqualified as a
matter of law, and the district court correctly granted summary judgment on this claim.

                                                  III

          That conclusion goes some way to answering the next question: Did Ford retaliate against
Harris for making a charge of discrimination? We hold that it did not.

          The ADA separately prohibits companies like Ford from “discriminat[ing] against any
individual because such individual has . . . made a charge . . . under this chapter.” 42 U.S.C.
§ 12203(a). Discrimination here means retaliation—that “but for” an employee’s statutorily
protected activity the employer would not have taken the “adverse employment action.” Univ. of
Texas Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2533, 2535 (2013); see Lewis v. Humboldt
Acquisition Corp., 681 F.3d 312, 318–19 (6th Cir. 2012) (en banc). To assess these claims, we
use the familiar McDonnell-Douglas burden-shifting framework. See Penny v. United Parcel
Servs., 128 F.3d 408, 417 (6th Cir. 1997). The plaintiff “must first establish, by a preponderance
of the evidence, [her] ‘prima facie’ case.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 506
(1993).     If the plaintiff does so, the defendant has a burden of production to articulate a
nondiscriminatory reason for its action. Id. at 507. If the defendant meets its burden, the
plaintiff must prove the given reason is pretext for retaliation. Id. at 515.

          Assume for now that the EEOC has met its prima facie case (but more on this later). The
burden shifts to Ford, which has met it by producing evidence that it fired Harris because she
was a poor performer. It offered undisputed evidence of back-to-back-to-back poor performance
reviews, Harris’s lacking interpersonal skills, and Harris’s many absences, which in turn caused
No. 12-2484                              EEOC v. Ford Motor Co.                  Page 16

mistakes. And it offered evidence that Harris failed three specialized attendance plans before it
terminated her. The burden shifts back to the EEOC to show pretext to prevail on its retaliation
claim.

         To demonstrate pretext, a plaintiff must show both that the employer’s proffered reason
was not the real reason for its action, and that the employer’s real reason was unlawful. Hicks,
509 U.S. at 515; see Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 148 (2000).
To avoid summary judgment, then, the EEOC must present evidence from which a reasonable
jury could find that poor performance was not the real reason that Ford terminated Harris, and
that unlawful retaliation in fact was.

         It trips over the first hurdle: No reasonable jury could find that Ford terminated Harris for
a reason other than poor performance. Harris’s performance and interpersonal issues have been
well documented. The EEOC indeed admits they existed. Suffice it here to say that, among
other problems, Harris failed to update spreadsheets, complete her paperwork, schedule her
training sessions, price items correctly, and finish her work on time. Her performance issues are
why she ranked in the bottom 10% of her peer group before she made her charge.

         The EEOC offers other evidence that, in its view, shows that Ford fired Harris because
she filed a charge with the EEOC, not because of these performance issues. Timing is on the
EEOC’s side: The mere four months between Harris’s charge and her discharge seems
suspicious. But while this “gives us pause,” “temporal proximity cannot be the sole basis for
finding pretext.” Donald v. Sybra, Inc., 667 F.3d 757, 763 (6th Cir. 2012). So the EEOC needs
more to reach a jury. It relies on three facts or inferences to create a genuine issue of material
fact: (1) the meetings between Harris and her supervisor Gordon where Harris felt threatened;
(2) the post-charge negative performance review; and (3) the alleged design of the post-charge
performance-enhancing plan. Even when coupled with the timing, none suffices.

         (1) Harris–Gordon Meetings. The meetings between Harris and Gordon do not create a
genuine fact issue. To start, we doubt a reasonable jury could view these meetings—which Ford
says were meant to help Harris, a worker with a long history of attendance and performance
problems—as meant to hurt her. We “look at the facts as they appear to the person making the
decision to terminate [the employee],” not at “the employee’s subjective [beliefs].” Kendrick v.
No. 12-2484                         EEOC v. Ford Motor Co.                    Page 17

Penske Transp. Servs., Inc., 220 F.3d 1220, 1231 (10th Cir. 2000).          Harris’s unexpressed
“subjective skepticism regarding the truth of” whether Gordon was actually trying to help her
does not alone “raise a triable issue as to pretext.” Hedrick v. W. Reserve Care Sys., 355 F.3d
444, 462 (6th Cir. 2004) (citing Mitchell v. Toledo Hosp., 964 F.2d 577, 584 (6th Cir. 1992)).
Plus, these kinds of meetings do “not constitute harassment simply because they cause the
employee distress.” Keever v. City of Middletown, 145 F.3d 809, 813 (6th Cir. 1998).

       But putting that aside, an even more fundamental point resolves this issue: The meetings
involved only Gordon, a nondecisionmaker. Actions by nondecisionmakers cannot alone prove
pretext.      Bush v. Dictaphone Corp., 161 F.3d 363, 369 (6th Cir. 1998).           Neither can
decisionmakers’ statements or actions outside of the decisionmaking process. Id.; see Rowan v.
Lockheed Martin Energy Sys., Inc., 360 F.3d 544, 550 (6th Cir. 2004). Both principles apply to
Gordon. When Ford decided to terminate Harris, Gordon was on vacation. R. 60-2 at ¶ 26. And
critically (and undisputedly), no one at Ford consulted with him or received a recommendation
from him before making its termination decision. Id.; R. 60-15 at ¶ 8. So by definition, Gordon
was a nondecisionmaker outside of this decisionmaking process. As Harris’s direct supervisor,
he of course had an effect on her termination: He oversaw her overall poor performance and
reported her failures during the performance-enhancing plan to his supervisors. See R. 66-23 at
26–28; R. 60-5 at 67–68. But we do not define “decisionmaker” at such a high level of
generality.     The record uniformly shows that Gordon had no direct relation to the actual
termination decision, and thus his allegedly harassing conduct cannot be imputed to Ford.

       Nor can Gordon’s conduct in these meetings be imputed to Ford through the so-called
“cat’s paw” theory. That theory would hold Ford liable if Gordon, motivated by retaliatory
animus, intended to cause Harris’s termination and proximately caused the actual decisionmakers
to terminate her. Staub v. Proctor Hosp., 131 S. Ct. 1186, 1194 (2011). In its five appellate
briefs and in its brief below, the EEOC never so much as hinted that this theory might apply,
which doubly forfeited the argument. United States v. Huntington Nat’l Bank, 574 F.3d 329, 332
(6th Cir. 2009) (“[C]onclusory allegations and perfunctory statements, unaccompanied by
citations or some effort at legal argument, do not meet th[e] standard” for raising an argument on
appeal.); Estate of Quirk v. Comm’r, 928 F.2d 751, 757–58 (6th Cir. 1991) (“It is well-settled
No. 12-2484                          EEOC v. Ford Motor Co.                    Page 18

that, absent exceptional circumstances, a court of appeals will not consider an argument by an
appellant that was not presented to or considered by the trial court.”). That was a wise move by
the EEOC, for, among other reasons, no evidence shows a “direct relation between the injury
asserted [termination] and the injurious conduct alleged [Gordon’s intimidation].” Staub, 131 S.
Ct. at 1192; see Romans v. Michigan Dep’t of Human Servs., 668 F.3d 826, 836–37 (6th Cir.
2012). The dissent would nevertheless apply this theory. Dissent Op. at 41–42. But that
contravenes the rule that the parties (not judges) raise the arguments. And it expands this
theory—fattens the cat, so to speak—far too much. This argument was forfeited, and, in any
event, Gordon was no monkey, and Ford, not his cat. Staub, 131 S. Ct. at 1190 n.1.

       (2) Performance Review. The 2009 post-charge negative performance review fares no
better. At first glance, this looks bad for Ford. Harris received her first “lower achiever” rating
post-charge, and she received only “excellent plus” ratings before her charge. The EEOC stops
there. But digging deeper—and looking at the whole record—reveals two reasons why no
reasonable jury could find this low rating proof of pretext. For one, 2009 was the only year that
Harris could have received the lower-achiever rating. Ford overhauled its ratings system that
year for all employees, ditching the default “excellent plus” category (which 80% of workers
received) in favor of a more accurate description of a worker’s performance. In Harris’s case,
that meant “lower achiever”—the first and only time she could receive that rating. For two, the
change in name did not change Harris’s low numerical ranking. In her only performance review
after the charge, she ranked in the same percentile range as she did immediately before the
charge: the bottom 10%. That’s not evidence of retaliation; that’s just poor performance—both
before and after the charge.

       (3) Performance-Enhancing Plan. Harris’s testimony that Ford designed the post-charge
performance-enhancing plan to ensure her failure does not create a genuine dispute either. Any
negative inference from this testimony is unreasonable because it comes unaccompanied by facts
in the record, save Harris’s own speculation. And we do not accept the plaintiff’s speculation
where, as here, it does not create a “genuine” dispute of fact—that is, when it is “blatantly
contradicted by the record.” Scott, 550 U.S. at 380. The record shows that Harris failed two
prior plans to improve her performance and attendance, similar to this one—and both before she
No. 12-2484                           EEOC v. Ford Motor Co.                    Page 19

filed her charge. The record also shows that Harris failed to achieve any of the objectives
identified in post-charge plan, R. 60-2 at ¶¶ 22–25—not just the objective the EEOC says is
evidence of retaliation (eliminating her backlog of paperwork, see Dissent Op. at 38–39.). And
the record shows that Ford used similar performance-enhancing plans for other employees who,
like Harris, performed poorly. See, e.g., R. 60-4 at ¶ 17; R. 60-15 at ¶ 5. Harris’s testimony thus
fails to create a genuine dispute of fact because it is “so utterly discredited by the record that no
reasonable jury” could believe it. Scott, 550 U.S. at 380.

       The EEOC has failed to present evidence from which a reasonable jury could find that
the real reason Ford terminated Harris was unlawful retaliation and not poor performance. Ford
is entitled to judgment as a matter of law because the EEOC created at most “a weak issue of fact
as to whether the employer’s reason was untrue and there [is] abundant and uncontroverted
independent evidence that no discrimination had occurred.” Reeves, 530 U.S. at 148. Lacking
evidence that creates a genuine dispute of fact, the EEOC’s retaliation claim fails as a matter of
law. The district court correctly granted summary judgment in Ford’s favor.

       Now briefly back to the EEOC’s prima facie case, for it provides an alternate ground on
which to grant summary judgment: The EEOC cannot establish but-for causation. To prevail on
a retaliation claim, a plaintiff must “establish that his or her protected activity was a but-for
cause of the alleged adverse action by the employer.” Nassar, 133 S.Ct. at 2534. Here that
means that the EEOC must present evidence from which a reasonable jury could find that Ford
would not have fired Harris if she had not made her charge.

       For many of the same reasons discussed above, no reasonable jury could have found such
causation here. In addition to Harris’s past failings, she admitted that she would not be able to
attend work on-site in a regular and predictable manner in the future. And this attendance was an
essential element of her job. No reasonable jury could find that Ford—a for-profit corporation—
would continue to pay an employee who failed to do her job well in the past, and who, by her
own admission, could not perform the essential elements of her job in the future. The EEOC
thus cannot demonstrate that Harris’s charge was the but-for cause of Ford’s decision to fire her,
which means that Ford was entitled to summary judgment for that reason as well.
No. 12-2484                         EEOC v. Ford Motor Co.                  Page 20

                                              IV

       Nearly thirty years later, it’s worth repeating: To overcome a well-supported motion for
summary judgment, the non-moving party “must do more than simply show that there is some
metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
475 U.S. 574, 586 (1986). The EEOC has not done so here. We affirm.
No. 12-2484                          EEOC v. Ford Motor Co.                   Page 21

                                       _________________

                                            DISSENT
                                       _________________

         KAREN NELSON MOORE, Circuit Judge, dissenting. This case concerns one person,
Jane Harris, her job as a resale buyer at one Ford work-site, and the particularly difficult
challenges she faces as a result of her medical condition of irritable bowel syndrome (“IBS”).
She argues that Ford failed reasonably to accommodate her disability when it refused her request
to telework some days each week. At this moment, this case is not even about whether Harris
should prevail against Ford. The question is simply whether she has presented enough evidence
to create a genuine dispute of material fact such that summary judgment for Ford is not proper.

         The key issue is whether Harris is a qualified individual to bring a discrimination claim
under the ADA. 42 U.S.C. § 12111(8); id. § 12112(a). In this case, this requires showing that
either physical presence at the work-site is not an essential function of Harris’s job as a resale
buyer, or relatedly, that telework is a reasonable accommodation for Harris. The ADA and the
EEOC regulations implementing the statute provide courts with a non-exhaustive list of seven
factors to help guide our consideration of these issues. 29 C.F.R. § 1630.2(n)(3). But the
overarching focus of those regulations is that “[w]hether a particular function is essential is a
factual determination that must be made on a case by case basis.” 29 C.F.R. § 1630, app.
§ 1630.2(n). And because this case is an appeal from a grant of summary judgment, this
intensive factual determination must be undertaken while “view[ing] all evidence in the light
most favorable” to Harris. Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d 862, 868 (6th Cir.
2007).

         I dissent because the majority refuses to engage in the fact-intensive, case-by-case
determination required by the EEOC regulations and repeatedly refuses to take the facts in the
light most favorable to Harris, as summary judgment requires. When we apply both standards
properly, the EEOC has presented sufficient evidence to dispute whether Harris is a qualified
individual, either because physical presence is not an essential function of her job or because
telework is a reasonable accommodation for her. There is also a genuine dispute about whether
Ford retaliated against Harris for filing a charge with the EEOC.
No. 12-2484                          EEOC v. Ford Motor Co.                   Page 22

                                          I. ANALYSIS

A.     Harris’s request to telework

       It is crucial to begin with what Harris actually requested. Harris first requested telework
in an email to HR, stating that “[p]er my disability and Ford’s Telecommuting policy, I am
asking Ford to Accommodate my disability by allowing me to work up to four days per week
from home.” R. 60-10 (Harris Email to Pray) (Page ID #1100). A comparison to Ford’s
telecommuting policy makes clear that Harris’s initial request drew directly from the language of
that policy, which allowed for “one to four days” of telework each week.                R. 60-11
(Telecommuting Policy at 2) (Page ID #1103) (“[A]n employee may work one to four days from
the Telecommuting/alternate work site.” (emphasis added)). Ford met with Harris two times to
discuss her request, on April 6 and April 15, 2009. R. 66-10 (Mtg. Notes) (Page ID #1318–
1324). In the first meeting on April 6, Harris explicitly told Ford that her request was based on
the policy language and that she was not asking to telework four days per week, every week. R.
66-10 (Mtg. Notes at 3) (Page ID #1320) (“[Harris] said she is not envisioning that she would
need to telecommute 4 days per week. When she was talking about it previously, she was just
stating what the policy allowed for—up to 4 days per week.”). Ford began the second meeting
on April 15 by telling Harris that she could not telecommute. R. 66-10 (Mtg. Notes at 4) (Page
ID #1321). Therefore, as discussed more fully below, Ford cut off Harris’s request without
attempting to clarify the specific details of what she was seeking.

       The key point is that Harris proposed to be out of the office up to four days each week,
not four days per week, every week. The relevant questions in this case are therefore whether
physical presence every day of the week is an essential function of Harris’s job, and whether
telework some days each week is a reasonable accommodation.

B.     The EEOC created a genuine dispute of material fact whether physical presence at
       the work-site is an essential function of Harris’s job.

       I agree that we should consider Ford’s judgment that physical presence in the office is an
essential function of Harris’s job. However, Ford gave only one reason for why physical
presence is an essential function—that the resale buyer position requires a great deal of face-to-
face teamwork. Ford did not and could not argue that Harris needed to be in the office to use key
No. 12-2484                           EEOC v. Ford Motor Co.                      Page 23

equipment or to provide services to outside clients, for example. What exactly is the teamwork
that Ford claims must be performed face-to-face? Based on the limited record of this case, it
appears to be two things: (1) spur-of-the-moment meetings to address unexpected problems in
the supply chain, and (2) scheduled meetings. Appellee Supp. En Banc Br. at 9–10.

       In contrast, the EEOC presented two pieces of evidence that directly contradict Ford’s
claim that the teamwork functions of Harris’s job required her to be physically present in the
office. First, Harris attested in her declaration that she actually performed 95% of her job on the
phone or through email, even when in the office. Second, Ford allowed other resale buyers to
telework. This suggests that, to perform effectively, resale buyers do not need to be prepared to
handle unexpected problems in the supply chain through face-to-face interactions every day of
the week.

       A reasonable jury might ultimately agree with Ford, or it might agree with Harris. The
point is that there is a genuine dispute of material fact that only a jury should resolve.

       1. Harris’s declaration

       Harris’s    sworn    declaration    directly   contradicts    Ford’s    insistence    that   the
teamwork required of resale buyers—both spur of the moment trouble-shooting and scheduled
meetings—is actually done face-to-face. Harris attested that she performed 95% of her job
duties electronically (on the computer or telephone), even when in the office. R. 66-3 (Harris
Decl. ¶ 10) (Page ID #1263) (“Approximately 70% percent [sic] of the work I did as a Buyer was
done on a computer. Approximately 25% of the work I did as a Buyer was done on the
telephone.”). Harris added that “the vast majority of communications and interactions with both
the internal and external stakeholders were done via a conference call.” Id. ¶ 3 (Page ID #1262).
She further declared that she “frequently communicated with [her] co-workers via email even
though both [she] and [her] co-workers were in the office,” and that she “also frequently
communicated with suppliers via email and telephone.” Id. ¶¶ 5–6 (Page ID #1263). Harris
attested that scheduled teamwork, like meetings, did not always occur face-to-face. She stated
that Ford had “telephone conference call capabilities which would allow employees to engage in
a meeting without actually having all the meeting stakeholders present in the same room,” and
No. 12-2484                                  EEOC v. Ford Motor Co.                             Page 24

that “all internal meetings included the conference call attendance option.” Id. ¶¶ 7, 9 (Page ID
#1263) (emphasis added).

         The majority dismisses Harris’s testimony because she does not say she could perform all
of her duties “as effectively off-site.” Maj. Op. at 13. But that focus certainly is not taking the
evidence in the light most favorable to Harris, as the summary-judgment standard commands.
Instead, the majority is actively looking for ways to read omissions—not even actual
statements—in her testimony in the light least favorable to her.

         Although Harris agreed when she first met with her supervisor that four of her ten to
eleven job responsibilities could be done only at Ford, a closer look at the record reveals that she
disputed that the tasks arose every day or that they could not be postponed until she was next in
the office, which would be at least some days each week. R. 66-10 (Mtg. Notes at 2) (Page ID
#1319).1 At least one of those four responsibilities—supplier site visits—does not advance
Ford’s argument that physical attendance at the Ford work site is an essential function of
Harris’s job because Harris would have to travel to make those visits; whether she leaves from
the office or from home should not matter.2 Nor is there any indication in the record whether all
four tasks are themselves properly considered essential functions of the resale buyer job. For
example, we do not know “[t]he amount of time spent on the job performing [these] functions,”
one factor mentioned in the EEOC regulations. 29 C.F.R. § 1630.2(n)(3)(iii).

         We can consider Harris’s own experience on the job. The EEOC regulations make
explicit that we can consider relevant evidence to define the essential functions of a job, even if
the evidence is not explicitly articulated in the regulations. 29 C.F.R. § 1630.2(n)(3) (stating that

         1
           Ford’s meeting notes are not even consistent as to how many of Harris’s job responsibilities could in no
way be performed remotely. In its second meeting with Harris on April 15, 2009, Ford’s meeting notes list only
three of Harris’s ten job responsibilities as ones that “could not be conducted from home” or “could not have been
done remotely.” R. 66-10 (Mtg. Notes at 4–5) (Page ID #1321–22). Three tasks are labeled as ones that “[c]an be
done from home” or remotely. Id. For Harris’s remaining job responsibilities, Ford falls back on its contention that
the tasks are “often done face to face” or require “a high level of interaction” with other parties. Id. at 4–5 (Page ID
#1321–22).
         2
           Ford did not present any evidence suggesting Harris would be unable or less able to make site visits if she
telecommuted for some period of time each week. In contrast, the EEOC did present evidence suggesting that
allowing Harris to telework would likely increase her ability to make such visits reliably in the future. Harris’s
doctor wrote that her IBS outbreaks would likely become progressively fewer and less frequent the longer Ford
allowed her to telework: “If she were allowed to work from home/telecommute when her IBS was bad . . . [h]er
work productivity and her health would both improve.” R. 41-5 (Ladd Ltr.) (Page ID #631). A second doctor
testified in his deposition that “there was [sic] times like up to a year” when Harris was without IBS symptoms
“because she wasn’t stressed.” R. 64-7 (Donat Dep. at 16) (Page ID #1211).
No. 12-2484                          EEOC v. Ford Motor Co.                     Page 25

“[e]vidence of whether a particular function is essential includes, but is not limited to” the seven
listed factors) (emphasis added); see also 29 C.F.R. § 1630, app. § 1630.2(n) (“[T]he list [of
factors included in § 1630.2(n)(3)] is not exhaustive.”) (emphasis added).           The appendix
continues that “other relevant evidence may also be presented. Greater weight will not be
granted to the types of evidence included on the list than to the types of evidence not listed.”
29 C.F.R. § 1630, app. § 1630.2(n) (emphasis added). As in any case, testimony from the
plaintiff can be sufficient to preclude summary judgment, provided that it creates a genuine
dispute of material fact.

       Giving weight to Harris’s testimony in this case will not mean that “every failure-to-
accommodate claim involving essential functions would go to trial.” Maj. Op. at 11. Take the
issue of whether physical presence at the worksite is an essential function. Some jobs clearly
require an employee to be in the office—for example, an employee who works in a factory and
must use large immobile equipment that is located only on-site. Testimony from that employee
that he or she could nevertheless work from home on that immobile equipment will not create a
genuine dispute of material fact precluding summary judgment.

       What appears to be driving the majority’s unwillingness to give any weight to Harris’s
own testimony is an unstated belief that employee testimony is somehow inherently less credible
than testimony from an employer. Employers, just as much as employees, can give testimony
about whether a particular function is essential that is “self-serving” or not grounded in reality.
Our role is not to assess who is more credible. Rather, at the summary-judgment stage, we must
take the evidence in the light most favorable to the nonmovant. As we recently explained, “[i]f
an employer’s judgment about what qualifies as an essential task were conclusive, an employer
that did not wish to be inconvenienced by making a reasonable accommodation could, simply by
asserting that the function is essential, avoid the clear congressional mandate that employers
mak[e] reasonable accommodations.” Rorrer v. City of Stow, 743 F.3d 1025, 1039 (6th Cir.
2014) (internal quotation marks omitted) (second alteration in original).

       2. Telework agreements of other resale buyers

       The EEOC did not present just Harris’s own declaration. The EEOC also argued that the
fact that Ford allowed other resale buyers to telecommute helped to create a genuine dispute of
No. 12-2484                         EEOC v. Ford Motor Co.                    Page 26

material fact. Yes, other resale buyers did not telework in exactly the same manner that Harris
initially proposed. They had been approved to telecommute on one to two set days per week. R.
66-21 (Telecommuting Agreements) (Page ID #1361–63); R. 60-22 (Telecommuting
Agreement) (Page ID #1173); R. 66-20 (Ford Resp. to Interrogs. at 2–3) (Page ID #1359–60)
(“Ford . . . has identified the following GSR buyers within the department where Ms. Harris
worked . . . who participated in telecommuting arrangements in 2009: . . . Joan Mansucti (2 days
per week in agreement but telecommuted 1 day per week).” (emphasis added)). Karen Jirik from
HR characterized the telework agreements of other resale buyers as including a requirement that
“an employee with an approved telecommuting arrangement should be prepared to come into the
office on telecommute days when the business or management requires it.” R. 60-4 (Jirik Decl.
¶ 7) (Page ID #1048).

        The gulf between Harris’s request and the telecommuting arrangements of other resale
buyers, however, is not so wide or clear as the majority claims it is. The majority’s unsupported
assertion to the contrary, there is no evidence in the record that Ford ever explicitly offered
Harris a similar teleworking agreement—a set schedule of days plus a commitment to come into
the office if necessary. R. 66-10 (Mtg. Notes) (Page ID #1318–24). Gordon did describe the
telework agreements of the resale buyers as an example of “under what circumstances he felt
telecommuting would work for” a resale buyer. Id. at 6 (Page ID #1323). However, Gordon did
so at the end of Ford’s second meeting with Harris. Id. Ford opened that meeting by telling
Harris that her telework request had been denied, so it is hard to see how Gordon’s discussion
could in any way be construed as an offer for Harris to telecommute in a similar fashion. Id. at 4
(Page ID #1321). Although Jirik claimed that the other resale buyers had agreed to come into the
office if necessary, that requirement does not appear in Ford’s telecommuting policy or in the
telecommuting agreements of other resale buyers. R. 60-11 (Telecommuting Policy) (Page ID
#1102–16); R. 66-21 (Telecommuting Agreements) (Page ID #1361–63); R. 60-22
(Telecommuting Agreement) (Page ID #1173). Even if actually enforced, there is no record
evidence indicating that Harris would not have also agreed to come into the office if a work
matter required it. And again, Harris did not request to telework four days per week, every
week.
No. 12-2484                          EEOC v. Ford Motor Co.                    Page 27

       Even accepting the differences from Harris’s initial request, the telecommuting
arrangements of other resale buyers undercut Ford’s claim that, at any given moment, resale
buyers must engage in spur of the moment, face-to-face trouble-shooting in order to perform
their jobs effectively. By definition, unexpected problems might arise when a resale buyer is
telecommuting, and he or she therefore could not participate in face-to-face, spur-of-the-moment
meetings to address those problems. Yet Ford still determined that those resale buyers could
effectively perform the teamwork functions of their jobs while being absent from the office one
to two days per week. The potential difference in predictability in when Harris would be in the
office more clearly implicates scheduled teamwork, like meetings. Again, however, Harris
attested that “all internal meetings included the conference call attendance option.” R. 66-3
(Harris Decl. ¶¶ 7, 9) (Page ID #1263) (emphasis added).

       3. Ford’s own judgment

       Ford’s own judgment that physical presence in the office is an essential function of
Harris’s job certainly is entitled to consideration, but that judgment is not dispositive. In
defining “[q]ualified individual,” the ADA states only that “consideration shall be given to the
employer’s judgment as to what functions of a job are essential.”          42 U.S.C. § 12111(8)
(emphasis added). Noticeably absent is the word “deference.” See Rorrer, 743 F.3d at 1042.
The EEOC regulations interpreting this section similarly include the employer’s judgment as just
one of seven factors courts should consider.       29 C.F.R. § 1630.2(n)(3).     Yes, the EEOC
regulations provide that “inquiry into the essential functions is not intended to second guess an
employer’s business judgment with regard to production standards,” but they also state that
“whether a particular function is essential ‘is a factual determination that must be made on a case
by case basis [based upon] all relevant evidence.’” Deane v. Pocono Med. Ctr., 142 F.3d 138,
148 (3d Cir. 1998) (quoting 29 C.F.R. § 1630, app. § 1630.2(n)) (alterations in original). Other
circuits also treat the employer’s judgment as just one factor to consider in assessing whether a
particular function is essential. See, e.g., Rohan v. Networks Presentations LLC, 375 F.3d 266,
279 n.22 (4th Cir. 2004); Gillen v. Fallon Ambulance Serv., Inc., 283 F.3d 11, 25 (1st Cir. 2002);
Cripe v. City of San Jose, 261 F.3d 877, 887 (9th Cir. 2001).
No. 12-2484                           EEOC v. Ford Motor Co.                      Page 28

       The majority’s test for when an employer’s judgment that a function is essential can be
overcome—if it is not “job-related, uniformly-enforced, [or] consistent with business necessity,”
Maj. Op. at 13—is thus not compelled by the ADA or the EEOC regulations. And in fact, the
majority’s test is in direct tension with the regulations’ insistence that the inquiry is a fact-
intensive, case-by-case determination.

       Moreover, the majority’s insistence that the “general rule” is that physical attendance at
the worksite is an essential function of most jobs does not advance the analysis in this case. In
many of the cases cited by Ford for this proposition, the courts actually held that regular
attendance is an essential function, while assuming (without deciding) that that regular
attendance must be at the physical worksite. See, e.g., Vandenbroek v. PSEG Power CT LLC,
356 F. App’x 457, 460 (2d Cir. 2009); Schierhoff v. GlaxoSmithKline Consumer Healthcare,
L.P., 444 F.3d 961, 966 (8th Cir. 2006); Gantt v. Wilson Sporting Goods Co., 143 F.3d 1042,
1047 (6th Cir. 1998). When courts have addressed the issue, the record had, in fact, established
that the employee had to be physically present to access equipment or materials located only in
the office, or to provide direct services to clients or customers. See, e.g., Samper v. Providence
St. Vincent Med. Ctr., 675 F.3d 1233, 1238–39 (9th Cir. 2012) (neo-natal nurse who provided
direct patient care); E.E.O.C. v. Yellow Freight Sys., Inc., 253 F.3d 943, 949 (7th Cir. 2001)
(forklift operator); Hypes v. First Commerce Corp., 134 F.3d 721, 726 (5th Cir. 1998) (loan
review analyst who used confidential documents that could not leave the office); Tyndall v. Nat’l
Educ. Ctrs., Inc. of Cal., 31 F.3d 209, 213 (4th Cir. 1994) (teacher).

       Here, in contrast, the sole reason given by Ford for why Harris needs to be physically
present in the workplace is that the resale buyer position requires a high degree of face-to-face
teamwork. Ford does not claim that necessary physical equipment or files can be accessed only
on-site, or that Harris must interact with outside clients at Ford’s work-site.

       Nor do cases noting teamwork as one reason for finding physical presence an essential
job function resolve this case. Of the cases cited by Ford, all but two involved jobs that
otherwise obviously require physical attendance—materials located only in the office or direct
client interaction. The courts therefore did not need to consider squarely whether teamwork
might be effectively accomplished remotely because other aspects of the employees’ jobs clearly
No. 12-2484                                 EEOC v. Ford Motor Co.                            Page 29

required them to be physically present at work. See, e.g., Samper, 675 F.3d at 1238 (neo-natal
nurse who provided direct patient care); Hypes, 134 F.3d at 726 (loan review analyst who used
confidential documents that could not leave the office). And in one of the two remaining cases,
the employee did not actually contest that her teamwork responsibilities could be performed only
on-site; rather, she argued that another employee could take up the in-person teamwork duties of
her job. Mason v. Avaya Commc’ns, Inc., 357 F.3d 1114, 1120–21 (10th Cir. 2004) (noting that
the employee testified that “one of the other fourteen service coordinators in her group can
perform the ‘teaming’ duties, such as covering for a co-employee on break”).

         Therefore, only the Seventh Circuit’s decision in Vande Zande v. Wisconsin Department
of Administration, 44 F.3d 538 (7th Cir. 1995), arguably presents a set of facts similar to the
present case. In Vande Zande, the plaintiff had a job that did not require her to use materials
present only in the workplace or to interact directly with clients on-site.3 The Vande Zande court
specifically stated that its conclusion that “team work under supervision generally cannot be
performed at home” would “no doubt change as communications technology advances.” Id. at
544. Technology has undoubtedly advanced since 1995 in facilitating teamwork through fast
and effective electronic communication such that it should no longer be assumed that teamwork
must be done in-person.

         Thus, neither the general case law on physical presence at the work-site nor prior case
law on teamwork resolves this case. Ford gave only one reason for why Harris’s physical
presence at the worksite is an essential function of her job—that the resale buyer position
requires a great deal of face-to-face teamwork. The EEOC presented two pieces of evidence that
directly contradict this claim. Summary judgment is therefore not appropriate.

         Finally, the majority’s claim that failure to grant summary judgment to Ford would turn
telework into a “weapon” completely overstates the reach of this case and itself sets a
problematic precedent for other failure-to-accommodate cases. First, providing telework is not
just a good deed; sometimes it is legally required under the ADA. Second, in any given case,
employees seeking telework as a reasonable accommodation partly on the basis that other

         3
          The court in Vande Zande only briefly described the plaintiff’s job as “that of a program assistant, and
involved preparing public information materials, planning meetings, interpreting regulations, typing, mailing, filing,
and copying.” 44 F.3d at 544.
No. 12-2484                                EEOC v. Ford Motor Co.                           Page 30

employees are permitted to telework would need to show that those other employees have similar
job duties to their own. They cannot point to just any employee. Here, Harris pointed to
telework agreements of other resale buyers.                More fundamentally, in assessing whether a
function is essential, the EEOC regulations expressly invite courts to consider the experience of
other employees “in similar jobs.” 29 C.F.R. § 1630.2(n)(3)(vii). Indeed, the majority’s test for
whether a function is essential also requires assessing how the employer treats other employees.
Thus, this kind of comparison is inevitable in order to evaluate properly many reasonable-
accommodation claims. The majority would privilege Ford’s overstated perverse-incentives
argument at the expense of properly and carefully assessing reasonable-accommodation claims
as the ADA and the EEOC regulations require. Finally, I doubt that Ford and other employers
would actually limit telework so drastically based on the slight risk that in certain reasonable-
accommodation cases, the telework agreements of employees with similar job duties might be
relevant. The majority ignores the myriad other reasons why employers might choose to provide
telework to their employees, such as incentivizing individuals to come work for them or reducing
the size of the physical workplace.

C.      The EEOC created a genuine dispute of material fact whether telework is a
        reasonable accommodation for Harris.

        Alternatively, there is a genuine dispute of material fact whether Harris was qualified
with the reasonable accommodation of telework. Many of Ford’s arguments that telework would
not be a reasonable accommodation for Harris confuse flex-time arrangements—when an
employee might work after regular business hours or on the weekends—with telework during
core business hours only—when Ford’s offices are open. Harris’s request can be construed as a
request to telework during core business hours only.4 If Harris teleworked during core business
hours only, Ford’s concerns that she could not access pricing information from other Ford
employees or be available to interact with team members would not arise.

        4
           Harris’s request for telework did not specify whether it was for flex-time or during core business hours,
stating only that “[p]er my disability and Ford’s Telecommuting policy, I am asking Ford to Accommodate my
disability by allowing me to work up to four days per week from home.” R. 60-10 (Page ID #1100). The definition
of telecommuting in Ford’s policy is “a voluntary agreement between an employee and local management whereby
the employee performs a portion of their normally scheduled work from an agreed upon alternate work site.” R. 60-
11 (Telecommuting Policy at 2) (Page ID #1103) (emphasis added). Thus, Harris’s request could be read as a
request to telework during normally scheduled work hours only. Taking the facts in the light most favorable to
Harris, Harris’s request should be construed as a request to telework during core business hours only.
No. 12-2484                         EEOC v. Ford Motor Co.                    Page 31

       That Harris had attendance issues does not make her request to telework unreasonable.
Harris missed work because of her disability. As the Ninth Circuit has held, “[i]t would be
inconsistent with the purposes of the ADA to permit an employer to deny an otherwise
reasonable accommodation because of past disciplinary action taken due to the disability sought
to be accommodated.” Humphrey v. Mem’l Hosps. Ass’n, 239 F.3d 1128, 1137 (9th Cir. 2001).
Moreover, Ford did not meet its burden to show that allowing Harris to telework would be an
undue hardship.

       Harris’s prior experiments with telework do not compel the conclusion that the telework
arrangement she requested in this case was unreasonable. The majority again refuses to take the
posture that summary judgment requires, and instead reads factual disputes or ambiguity in the
record in the light least favorable to Harris. Harris’s prior experience with telecommuting under
Gordon—to the extent the informal, sporadic arrangement can even be considered a full
“experiment”—involved teleworking during non-core business hours only. R. 60-2 (Gordon
Decl. ¶ 8) (Page ID #1029–30). It is not clear from the record whether Harris’s two prior
experiences with telecommuting under her supervisor Dawn Gontko were flex-time telework
arrangements, or telework during core business hours. R. 60-3 (Gontko Decl. ¶ 3) (Page ID
#1043) (stating that she “agree[d] to permit [Harris] two trial Alternative Work Schedule
(‘AWS’)/telecommute periods” and defining AWS as “a Ford program where employees, with
supervisor approval, are permitted to work four 10 hour days per week,” without specifying
whether or what portion of those days are during core business hours). If flex-time, the fact that
Harris was unable “to establish regular and consistent work hours,” as Gontko stated, does not
necessarily mean that Harris would not consistently work in the set timeframe of core business
hours if she were not given flexibility in her work hours. Id. ¶ 3 (Page ID #1043). The
uncertainty about the nature of Harris’s two prior telework experiences also makes it difficult to
evaluate Gontko’s statement that Harris failed “to perform the core objectives of the job.” R. 60-
7 (Gontko Dep. at 20) (Page ID #1089). If Harris were allowed to telework only outside of core
business hours, as occurred with Gordon, she may not have been able to access information
necessary to perform her job or to reach co-workers. Similar problems would not arise if she had
been permitted to telework during core business hours. The key point is that the current record
does not resolve these ambiguities. At the summary-judgment stage, we are required to read the
No. 12-2484                           EEOC v. Ford Motor Co.                      Page 32

facts in the light most favorable to Harris. Here, that would mean assuming such prior telework
experiments were not during core business hours. The majority, yet again, assumes the opposite.

D.     The EEOC created a genuine dispute of material fact whether Ford failed to engage
       sufficiently in the interactive process to clarify Harris’s telecommuting request.

       There is a genuine dispute of material fact whether Ford sufficiently engaged in the
interactive process to clarify Harris’s telecommuting request.             The majority places an
unreasonable and likely unachievable burden on employees to propose the perfect
accommodation from the start of the process. That burden is directly at odds with the EEOC
regulations’ insistence that both the employee and the employer have an obligation to participate
in the interactive process and, through that participation, to develop and clarify whether a
reasonable accommodation is possible. Ford did not seriously try to clarify Harris’s initial
teleworking request, and instead focused on building a case for why she could not telework.

       The ADA’s regulations state that, “[t]o determine the appropriate reasonable
accommodation [for an employee,] it may be necessary for the [employer] to initiate an
informal, interactive process with the [employee].” 29 C.F.R. § 1630.2(o)(3). We, along with
many other circuits, have held that the employer’s duty to participate in the interactive process in
good faith is mandatory. See, e.g., Kleiber, 485 F.3d at 871 (citing cases). If there is a genuine
dispute of material fact whether the employer sufficiently engaged in the interactive process,
summary judgment for the employer should be denied. See, e.g., Phelps v. Optima Health, Inc.,
251 F.3d 21, 27 (1st Cir. 2001); Rehling v. City of Chi., 207 F.3d 1009, 1016 (7th Cir. 2000);
Fjellestad v. Pizza Hut of Am., Inc., 188 F.3d 944, 954 (8th Cir. 1999).

       Although the employee must trigger the interactive process by requesting a reasonable
accommodation, an employee’s initial request does not need to identify the perfect
accommodation from the start, as the majority seemingly requires. 29 C.F.R. § 1630, app.
§ 1630.9 (“In general, . . . it is the responsibility of the individual with a disability to inform the
employer that an accommodation is needed.”). Such a requirement would render the employer’s
duty to engage in the interactive process to “identify the precise limitations resulting from the
disability and potential reasonable accommodations that could overcome those limitations”
meaningless. 29 C.F.R. § 1630.2(o)(3); see also Taylor v. Phoenixville Sch. Dist., 184 F.3d 296,
No. 12-2484                               EEOC v. Ford Motor Co.                          Page 33

316 (3d Cir. 1999) (“The ADA’s regulations make clear that the purpose of the interactive
process is to determine the appropriate accommodations . . . . Therefore, it would make little
sense to insist that the employee must have arrived at the end product of the interactive process
before the employer has a duty to participate in that process.”); Beck v. Univ. of Wis. Bd. of
Regents, 75 F.3d 1130, 1135 (7th Cir. 1996) (“The employer has at least some responsibility in
determining the necessary accommodation.”).

        Because the interactive process is not an end in and of itself, the employee must present
evidence that a reasonable accommodation could have been identified if the employer had
engaged sufficiently in the interactive process. See, e.g., Keith v. Cnty. of Oakland, 703 F.3d
918, 929 (6th Cir. 2013) (holding that summary judgment was not warranted on whether the
employer adequately engaged in the interactive process because the employee “met his burden to
show that a reasonable accommodation was possible”). But that reasonable accommodation
does not need to be the employee’s initial request.

        Here, Harris met her initial burden to trigger the interactive process by initially requesting
telework up to four days a week. For the reasons explained above, there is a genuine dispute of
material fact whether her initial request was itself a reasonable accommodation. Even if not,
however, the EEOC has identified a reasonable accommodation that Harris testified she would
have accepted if Ford had engaged in the interactive process: telework on one to two specified
days per week, with the requirement that she take sick leave if her IBS flared up on a different
day.5 Appellant Supp. Br. at 1. It is an accommodation that largely parallels the telework
agreements other resale buyers had with Ford, and thus Ford cannot credibly claim that this
proposal would be an unreasonable accommodation or that the arrangement would make it
impossible for Harris to perform the essential functions of her job. The majority ignores this
additional accommodation identified by the EEOC that would have rendered Harris a qualified
individual. Maj. Op. at 14.




        5
          Ford is correct that Harris did not specifically attest that she would have accepted one to two days of
telework on prescheduled days. But neither did she attest that she would not have accepted such an arrangement.
R. 66-3 (Harris Decl. ¶ 17) (Page ID #1264) (“If Ford had offered to let me telecommute 1-2 days per week, that
would have been acceptable.”).
No. 12-2484                         EEOC v. Ford Motor Co.                    Page 34

       A reasonable jury could find that Ford did not in good faith seek to clarify Harris’s
telework request or explore whether some telework arrangement was feasible. The Seventh
Circuit has articulated a case-by-case approach to determining which party is most responsible
for the breakdown in the interactive process. As the court explained:

       No hard and fast rule will suffice, because neither party should be able to cause a
       breakdown in the process for the purpose of either avoiding or inflicting liability.
       Rather, courts should look for signs of failure to participate in good faith or
       failure by one of the parties to make reasonable efforts to help the other party
       determine what specific accommodations are necessary. A party that obstructs or
       delays the interactive process is not acting in good faith. A party that fails to
       communicate, by way of initiation or response, may also be acting in bad faith. In
       essence, courts should attempt to isolate the cause of the breakdown and then
       assign responsibility.

Beck, 75 F.3d at 1135 (emphasis added).

       Taking the facts in the light most favorable to Harris, Ford is more to blame for the
breakdown of the interactive process than Harris. It is true that Ford met with Harris to discuss
her request and proposed alternative accommodations, factors that courts have identified as
indicators of “good faith” participation. See Taylor, 184 F.3d at 317. However, the EEOC
persuasively argued that a reasonable jury could find that the alternatives Ford suggested were
not reasonable accommodations because they did not address the problems Harris identified.
Harris still might soil herself even in the shorter time it would take her to get to the restroom
from a closer work cubicle. Moreover, it is unreasonable to respond that Harris could wear
Depends or clean herself up after any accidents.         Harris should not have to suffer the
embarrassment of regularly soiling herself in front of her coworkers. Ford’s other alternative—
to help Harris find a different position within Ford, R. 60-4 (Jirik Decl. ¶ 9) (Page ID #1049)—
was not a reasonable accommodation because Ford did not guarantee that such a position
existed.   Further, we have previously held that reassignment is reasonable only when the
employer demonstrates that it would be an undue hardship to accommodate the employee in his
or her current position. Cassidy v. Detroit Edison Co., 138 F.3d 629, 634 (6th Cir. 1998). Thus,
Ford did not propose reasonable alternative accommodations, so those offers do not conclusively
establish its good-faith participation in the interactive process. Cf. Beck, 75 F.3d at 1136
(holding that an employer sufficiently participated in the interactive process in part because the
No. 12-2484                          EEOC v. Ford Motor Co.                    Page 35

employee “offer[ed] no evidence that” the alternative accommodation proposed by her employer
“was an unreasonable accommodation”).

       The real issue is that Ford chose to interpret Harris’s request to telework as a final offer,
rather than as an opening bid. Of critical importance, the notes Ford submitted from its April 6,
2009, meeting with Harris to discuss telework indicate that Ford understood that Harris was not
necessarily requesting to telework four days per week. R. 66-10 (Meeting Notes at 3) (Page ID
#1320). Gordon likewise indicated in his declaration that he understood Harris’s request was for
“up to four days per week” of telework, not necessarily four days per week, every week. R. 60-2
(Gordon Decl. ¶ 11) (Page ID #1033–34) (emphasis added). Nevertheless, Ford did not explore
more limited telework options with her. Rather, Ford effectively shut down all discussion of
telework options after the April 15, 2009, meeting when Gordon told Harris that “her job could
not be performed with a telecommuting arrangement” that allowed “Harris . . . to telecommute
an unpredictable ‘up to four days per week.’” R. 60-2 (Gordon Decl. ¶ 12) (Page ID #1034)
(emphasis added). And Harris did not fail to provide critical information about her condition that
would have enabled Ford to help clarify her request for telework, a circumstance that some
courts have pointed to in placing more blame on the employee for the breakdown of the
interactive process. Cf. Beck, 75 F.3d at 1137.

       Ford cannot escape the consequences of its insufficient participation by pointing to the
fact that Harris did not re-approach Ford after the April 15 meeting to discuss other
accommodations, or that it proposed counteroffers even though it may not have been legally
required to do so. If Ford had seriously attempted to clarify Harris’s initial request, or offered
indisputably reasonable alternative accommodations, the fact that Harris did not re-approach
Ford might make her the more blameworthy party. But Ford never sufficiently engaged with
Harris’s initial request. She did not need to make another request because her original request
was never sufficiently considered or explored in the first place.             Even if Ford had
sufficiently considered Harris’s initial request, that does not end the matter.        The EEOC
Enforcement Guidance notes that “[t]he duty to provide reasonable accommodation is an
ongoing one.”       EEOC Enforcement Guidance on Reasonable Accommodation ¶ 32,
http://www.eeoc.gov/policy/docs/accommodation.html. As the Ninth Circuit has explained with
No. 12-2484                          EEOC v. Ford Motor Co.                     Page 36

reference to this guidance, “the employer’s obligation to engage in the interactive process
extends beyond the first attempt at accommodation.” Humphrey, 239 F.3d at 1138. After the
first attempt to identify a reasonable accommodation failed, Ford made no effort to continue the
process, despite knowing that Harris continued to suffer from IBS. In fact, Ford explicitly told
Harris that she bore the sole burden to identify another accommodation, abdicating any
responsibility on its part to help in that process. R. 66-10 (Mtg. Notes at 6) (Page ID #1323)
(“[Karen Jirik] said that she . . . is willing to talk with [Harris] again if she identifies another
accommodation.” (emphasis added)). It is understandable that Harris might have concluded that
further requests would have been fruitless after Ford conclusively told her that telework would
not work and ignored her insistence that her initial request merely quoted Ford’s own
telecommuting policy.

       In sum, Ford did not seriously pursue an accommodation with Harris that addressed the
key challenge she identified—physical presence every day of the week at Ford’s work site.
Instead, Ford approached the discussion of telework from its first meeting with Harris by reading
her request as expansively as possible and then narrowly focusing on why it would not work.
Ford ignored Harris’s insistence that she had merely quoted the language of the telework policy
and that she was open to more limited telework arrangements. Ford proposed two alternatives
that did not address the problems Harris faced with her IBS and were not reasonable
accommodations. After shutting down all further discussion of telework, Ford did not make any
attempt to pursue further discussions with Harris in the interactive process. This is far from
sufficient participation, and thus summary judgment should be denied on this basis as well.

E.     The EEOC created a genuine dispute of material fact whether Ford retaliated
       against Harris for filing a charge with the EEOC.

       Harris presented more than sufficient evidence to preclude summary judgment on her
ADA retaliation claim. After Harris filed her charge with the EEOC, three potentially suspicious
events occurred: for the first time, Ford changed Harris’s performance rating to signify poor
performance for problems that had been ongoing for years; Ford put Harris on a performance-
enhancing plan (“PEP”), a plan that Harris testified in her deposition was in part designed for her
to fail; and Harris’s supervisor began holding intimidating meetings with Harris to discuss her
performance problems. Ultimately, Ford fired Harris only four months after she filed her charge.
No. 12-2484                          EEOC v. Ford Motor Co.                   Page 37

A reasonable jury could certainly infer from the timing and nature of these events that Ford fired
Harris in retaliation for the charge she filed with the EEOC.

       More specifically, first, the EEOC met its burden to establish a prima facie case of
retaliation—that retaliation was the but-for cause of Harris’s termination—by pointing to two
pieces of evidence: (1) the temporal proximity between Harris filing a charge with the EEOC
and her termination; and (2) that the problems Ford identified with Harris’s performance existed
before and after she filed her charge with the EEOC, but prompted an overall negative
performance review only after she filed her charge. R. 60-13 (2008 Performance Review) (Page
ID #1123–29); R. 60-12 (2007 Performance Review) (Page ID #1117–22); R. 60-14 (2006
Performance Review) (Page ID #1130–35); R. 60-16 (2009 Interim Review) (Page ID #1140–
42). It is true that Ford moved to a new rating system in 2009, but it does not follow that Ford
could have given Harris a low rating only under the new system. Ford could have ranked Harris
as lower than “exceptional plus” under the old rating system, but chose not to do so. Even if
“exceptional plus” were the default rating under the former system as Ford now claims, and
attained by 80% of employees, Ford still chose to give Harris that rating in 2008 despite the fact
that Ford argues she ranked in the bottom 10% of her peers in more detailed reviews. R. 60-2
(Gordon Decl. ¶ 13) (Page ID #1035). The point is that only after Harris filed her charge with
the EEOC did Ford decide to change her overall performance rating to signify poor performance
for problems that had been ongoing for several years.

       Under University of Texas Southwestern Medical Center v. Nassar, 133 S. Ct. 2517
(2013), Harris does not need to prove that Ford would never have fired her, even at some later
point, had she not filed her EEOC complaint. Her burden is to present evidence suggesting that
Ford would not have fired her at the time it did if she had not filed her EEOC complaint. The
Supreme Court recently provided an example of but-for causation that helps illustrate this point:

       [W]here A shoots B, who is hit and dies, we can say that A [actually] caused B’s
       death, since but for A’s conduct B would not have died. The same conclusion
       follows if the predicate act combines with other factors to produce the result, so
       long as the other factors alone would not have done so—if, so to speak, it was the
       straw that broke the camel’s back. Thus, if poison is administered to a man
       debilitated by multiple diseases, it is a but-for cause of his death even if those
       diseases played a part in his demise, so long as, without the incremental effect of
       the poison, he would have lived.
No. 12-2484                          EEOC v. Ford Motor Co.                     Page 38

Burrage v. United States, 134 S. Ct. 881, 888 (2014) (emphasis added) (internal quotation marks
and citation omitted). Like the man with multiple diseases in the second example, Harris
eventually might have been fired because of her performance problems. The key question is
whether the EEOC charge she filed was the poison that precipitated that firing to occur at the
particular time it did. See also Montell v. Diversified Clinical Servs., Inc., 757 F.3d 497, 507
(6th Cir. 2014) (“[I]n retaliation cases, courts must determine ‘what made [the employer] fire
[the employee] when it did.’” (quoting Hamilton v. Gen. Elec. Co., 556 F.3d 428, 436 (6th Cir.
2009)) (emphasis in original)).

       Policy considerations also weigh against the majority’s crabbed reading of Nassar.
Under the majority’s test, it would be impossible for employees with performance problems to
bring a retaliation claim based on a theory that those performance problems did not truly
motivate the employer to fire them. That cannot accord with the purposes of the ADA because
employees with disabilities often will have performance problems precisely because of the
struggles they encounter to manage those disabilities.

       Second, the EEOC presented sufficient evidence to create a genuine dispute of material
fact that Ford’s asserted reasons for firing Harris did not actually motivate Ford to fire her. Ford
claimed it fired Harris because she failed to achieve the objectives of the PEP and because of her
attendance problems. In addition to the two factors discussed above (i.e., the timing of the
termination and the change in Harris’s overall performance rating), the EEOC pointed to two
other pieces of evidence that suggest Ford was not actually motivated to fire Harris for the
reasons it gave: (1) the design of the PEP; and (2) meetings Gordon held with Harris that she
perceived as intimidating.

       1. Design of the PEP

       One of the PEP’s objectives was that Harris eliminate a backlog of paperwork. Harris
testified in her deposition that the paperwork was pending only because she needed to wait for
responses from suppliers and coworkers, not because she was slacking. R. 60-6 (Harris Dep. at
264) (Page ID #1077). Thus, a reasonable jury could infer that the PEP was designed so that
Harris would fail.
No. 12-2484                           EEOC v. Ford Motor Co.                    Page 39

       Harris’s testimony on why she thought the plan was designed for her to fail is not
“blatantly contradicted by the record,” as the majority claims. Maj. Op. at 18. First, that Harris
may have failed two prior performance plans does not objectively establish that the PEP was not
designed for her to fail. The majority does not claim that those prior performance plans were
exactly the same as the plan given Harris after she filed her discrimination charge. Nor could it,
based on the current record. Second, the majority cites nothing in the record that supports its
additional assertion that Ford used “similar” PEPs for other poorly performing employees or that
those PEPs were similar with respect to the critical objective for this case, that Harris eliminate a
backlog of paperwork. Maj. Op. at 19.

       2. Meetings with Gordon

       After Harris filed her charge with the EEOC, Harris’s supervisor Gordon began holding
one-on-one, closed-door meetings with Harris that Harris perceived as intimidating. R. 60-6
(Harris Dep. at 218–24) (Page ID #1066–67). A reasonable jury could certainly doubt that these
meetings were meant to help Harris, and instead could decide that they were designed to hurt her.
Harris recounted meetings that were not normal, professional interactions between a supervisor
and employee discussing that employee’s performance. Rather, Harris testified that Gordon
yelled at her repeatedly, threatened her, and even held one meeting on her attendance problems
with all of her co-workers present. For example, Harris testified in her deposition that in one
meeting Gordon “yell[ed]” at her “military style,” asking her “did [she] agree he was a good
manager? He was a good manager, did [she] agree?” Id. at 219 (Page ID #1066). In that same
meeting, Harris testified that Gordon threatened her with an insubordination charge when she
asked to leave to address an urgent work matter. Id. Gordon also held a meeting with all of
Harris’s co-workers to discuss Harris’s attendance problems. R. 60-2 (Gordon Decl. ¶ 19) (Page
ID #1038). At the meeting, Gordon discussed, in explicit terms, the nature of Harris’s illness,
which she had previously kept private. R. 41-3 (Harris Dep. at 329) (Page ID #627). Harris
found that meeting so upsetting that she eventually left the room in tears and had a panic attack.
Id. at 326–29 (Page ID #627).        Thus, Harris did not just express “‘subjective skepticism
regarding the truth of’ whether Gordon was actually trying to help her.” Maj. Op. at 17 (quoting
Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 462 (6th Cir. 2004)).             She made factual
No. 12-2484                                EEOC v. Ford Motor Co.                           Page 40

allegations about the unprofessional ways in which Gordon conducted those meetings—yelling
at her, threatening her, etc.—from which a reasonable juror could conclude that Gordon held
those meetings to retaliate against Harris for filing her charge with the EEOC.6

        There is also a genuine dispute of material fact concerning whether Lisa King was the
sole decisionmaker in Harris’s termination. Ford and the majority assert that King made the
decision to fire Harris by herself and that Gordon was on vacation at the time. R. 60-2 (Gordon
Decl. ¶ 26) (Page ID #1041); R. 60-4 (Jirik Decl. ¶ 17) (Page ID #1053); R. 60-15 (Kane Decl.
¶ 8) (Page ID #1138). King supervised Mike Kane, who in turn supervised Gordon. R. 66-23
(King Dep. at 26) (Page ID #1368). King’s deposition testimony about the termination decision,
however, portrays the decision as a group decision, involving everyone in Harris’s supervisory
chain, including Gordon, and people from HR.                    When asked about her role in Harris’s
termination decision, King responded:

        My role was one of understanding the actions that we were taking, being
        responsible with the team for consensing [sic] that we were comfortable that we
        were taking actions, and the team in question would have been the varied levels of
        supervision in the chain and the HR organization. So when we were making
        decisions, those were consensed [sic] decisions. I would be a participant within
        those discussions. And then I was also responsible for oversight of the actions
        that we were taking to ensure that they were fair and reasonable, that we were
        acting within policy, those types of things.

R. 66-23 (King Dep. at 27) (Page ID #1368) (emphasis added). In response to the question
“[W]ho do you recall being part of the team that you just testified . . . [was] involved in the
termination of Jane Harris?” King responded, “So the folks that would be involved are the three I
said operationally,”—“John Gordon, Mike Kane, and myself”—“That was her supervisory chain.
And then within HR, Karen Jirik would have been involved, at certain points Leslie Pray, and at
certain points Stephanie Covington.” Id. at 27–28 (Page ID #1368). King also characterized the
decision to fire Harris as having been reached over several meetings. R. 60-5 (King Dep. at 67)
(Page ID #1058). Thus, a reasonable jury could conclude that Gordon was actually involved in


        6
           The majority’s citation to Keever v. City of Middletown, 145 F.3d 809 (6th Cir. 1998), is inapposite. The
plaintiff-employee in that case (Keever) did not allege that the “[c]onversations between [him] and his superiors
about his performance” were conducted in any unprofessional way, as Harris alleges here. Id. at 813. Moreover, the
passage quoted by the majority addressed whether the meetings described by Keever were sufficiently severe to
create a hostile work environment, not whether those meetings might be evidence of pretext. Id.
No. 12-2484                          EEOC v. Ford Motor Co.                     Page 41

the decision to fire Harris. Gordon’s potentially retaliatory conduct can therefore certainly help
establish pretext.

       Even if King were the sole decisionmaker, there is a genuine dispute of fact whether
Gordon’s potentially retaliatory conduct is sufficient to establish “cat’s paw” liability. In the
context of retaliation claims, “cat’s paw liability will lie . . . if (1) non-decisionmakers took
actions intended” to cause the adverse employment action against the employee “in retaliation
for his protected conduct, and (2) those retaliatory actions were a but-for cause of” the adverse
employment action. Seoane-Vazquez v. Ohio State Univ., 577 F. App’x 418, 428 (6th Cir. 2014).

       As to the first element, a reasonable jury could infer that the meetings Gordon held with
Harris about her performance demonstrated a retaliatory animus towards her. Gordon was
responsible for writing Harris’s performance evaluations, and he also designed the PEP along
with his supervisor Mike Kane. R. 60-2 (Gordon Decl. ¶ 13, 20) (Page ID #1034–35, 1039). A
reasonable jury could therefore conclude that Gordon’s retaliatory animus towards Harris
infected his assessment of Harris’s performance and the design of the PEP. Moreover, Gordon
made the assessment that Harris had not met many of the PEP objectives. Id. ¶¶ 21–25 (Page ID
#1039–40); R. 60-18 (PEP) (Page ID #1144–50). As for intent, Gordon wrote on Harris’s 2009
Interim Performance Review that “[i]f significant improvement is not noted during [the 30-day
PEP] time period . . . , Ms. Harris’ employment with Ford Motor Company may be terminated.”
R. 60-16 (2009 Interim Review at 2) (Page ID #1141).               Given that Gordon knew the
consequences of failing to achieve the PEP objectives, a reasonable jury could infer that, because
Gordon found that Harris failed, he intended to cause Harris to be fired.

       Whether King made a sufficiently independent investigation into Harris’s performance
such that Gordon’s actions were not the but-for cause of Harris’s termination is in dispute. Staub
v. Proctor Hosp., 562 U.S. 411, __, 131 S. Ct. 1186, 1193 (2011) (“[I]f the employer’s
investigation results in an adverse action for reasons unrelated to the supervisor’s original biased
action . . . , then the employer will not be liable.”). King’s deposition does not explain whether
she performed an independent assessment of Harris’s progress in achieving the PEP objectives or
of Harris’s performance generally. R. 60-5 (King Dep.) (Page ID #1054–58). Notably, she does
not say that she would have fired Harris for her absences alone, a factor independent of Gordon’s
No. 12-2484                           EEOC v. Ford Motor Co.                    Page 42

influence. Id. Other supervisors characterized the decision that Harris had not met the PEP
objectives as a group effort, with King making the final decision, but it is not clear to what extent
King’s decision was independent of Gordon’s assessment. See, e.g., R. 60-4 (Jirik Decl. ¶ 17)
(Page ID #1053) (“At the conclusion of the 30 days, it is my understanding that Ms. Harris’
management team (i.e., Lisa King, Mike Kane and John Gordon) determined that she had not
met many of the PEP objectives.”). Thus, there is a genuine dispute of material fact whether
Gordon’s actions could establish cat’s paw liability.

       Even if not sufficient to create a genuine dispute of material fact on cat’s paw liability,
Gordon’s actions are relevant circumstantial evidence of pretext. As we have explained:

       Although discriminatory statements by a nondecisionmaker, standing alone,
       generally do not support an inference of discrimination, the comments of a
       nondecisionmaker are not categorically excludable. Circumstantial evidence
       establishing the existence of a discriminatory atmosphere at the defendant’s
       workplace in turn may serve as circumstantial evidence of individualized
       discrimination directed at the plaintiff. While evidence of a discriminatory
       atmosphere may not be conclusive proof of discrimination against an individual
       plaintiff, such evidence does tend to add “color” to the employer’s
       decisionmaking processes and to the influences behind the actions taken with
       respect to the individual plaintiff.

Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 356 (6th Cir. 1998) (internal
quotation marks and citations omitted). This reasoning applies with equal force to retaliatory
conduct. Several factors that we have found to increase the probative value of such statements or
conduct are present here: Gordon is a supervisor in Ford’s hierarchy, not a co-worker; Gordon’s
meetings were held close in time to the termination decision; and his actions “buttress[] other
evidence of pretext.” Id. at 357 (discussing these factors). Moreover, Gordon was involved in
most of the meetings about Harris’s poor performance before the actual termination decision, “a
factor the Ercegovich Court found indicative of the intermediate employee’s influence over the
employment decisions.” Chattman v. Toho Tenax Am., Inc., 686 F.3d 339, 353 (6th Cir. 2012).

                                       II. CONCLUSION

       The majority fails to engage in the fact-intensive, case-by-case determination required by
the ADA and by EEOC regulations interpreting the ADA to assess Harris’s claims. The majority
consistently refuses to take the posture that summary judgment requires. Instead, it takes the
No. 12-2484                          EEOC v. Ford Motor Co.                     Page 43

facts in the light least favorable to Harris or determines for itself that Harris’s testimony is not
credible. When the EEOC regulations and the standards of summary judgment are faithfully
applied, clearly the EEOC has presented sufficient evidence to create a genuine dispute of
material fact concerning whether Harris is a qualified individual, either because physical
presence is not an essential function of her job or because telework is a reasonable
accommodation for her, and regarding whether Ford retaliated against Harris for filing a charge
with the EEOC. I therefore dissent, and would REVERSE the district court and REMAND for
proceedings consistent with this opinion.